Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Examiner’s response:
Applicant argues that Nunomaki fails to teach displaying a user selectable option for selecting the shooting mode for which the setting information is valid. The Examiner respectfully disagrees. Nunomaki teaches on Page 3 under the heading Claim 7 “a determination unit configured to determine whether a predetermined function selected by the user is a function valid for the still image, a function effective for the moving image, or a function effective for the still image and the moving image”. Nunomaki further teaches in Paragraphs 15 and 29 “among the operation menus whose display is controlled by the display control means, a predetermined function selected by the user is a function effective for a still image or a function effective for a moving image.” 
	Nunomaki further explains in Paragraphs 68, 71, 88 (figure 12) and 94 user selectable option for setting modes. In Paragraph 94, “In the above, whether the item selected by the user is the setting information effective only in the still image shooting mode, the setting information effective only in the moving image shooting mode, or the setting information effective in the still image shooting mode and the moving image shooting mode is displayed by the marks such as the box 134 and the box 141”.
when a user moves a cursor to a menu item 131 - 2, a screen as shown in FIG. 10 is displayed.” 
	Therefore, Nunomaki clearly teach displaying a user selectable option for selecting the shooting mode for which the setting information is valid since the cursor is moved by the user from item 131-5 (figure 9) for the Photo mode to 131-2 (fig. 10) in the Photo/Movie mode.
Applicant arguments and/or amendments have overcome the 112 sixth paragraph interpretation and 112 (b) and 101 rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunomaki (JP Patent # 2006074321A, Translation Provided in IDS).
[Claim 1]
An imaging apparatus comprising 
a Central Processing Unit (CPU) (microprocessor 61, Paragraph 44) configured to control display of a selection operation screen which includes a user selectable option for selection of a setting item related to imaging as a common setting and an independent setting (Paragraphs 68, 71, 88 (figure 12) and 94 user selectable option for setting modes. In Paragraph 94, “In the above, whether the item selected by the user is the setting information effective only in the still image shooting mode, the setting information effective only in the moving image shooting mode, or the setting information effective in the still image shooting mode and the moving image shooting mode is displayed by the marks such as the box 134 and the box 141”. In Paragraph 71, Nunomaki teaches “In a state where such a screen is displayed, for example, when a user moves a cursor to a menu item 131 - 2, a screen as shown in FIG. 10 is displayed.”), wherein
the common setting is commonly controlled for a plurality of imaging modes of the imaging apparatus (Paragraph 73, figure 10, EV correction for movie and still image modes), and
the independent setting is independently controlled for each imaging mode
of the plurality of imaging modes (Paragraphs 69 and 70, figure 9) and 
control a display mode of a setting operation screen based on whether a setting item common setting (Paragraph 73, figure 10, EV correction for movie and still image modes) or the independent setting (Paragraphs 69 and 70, figure 9), wherein 
the setting operation screen is configured to perform the operation of the setting item 
based on the setting item is the common setting and regardless of a current imaging mode of the imaging apparatus, the CPU is further configured to control display of a first setting operation screen common to the plurality of imaging modes (Paragraph 73, figure 10, EV correction for movie and still image modes), 
based on where the setting item is the independent setting, the CPU is further configured to control display of a second setting operation screen based on the current imaging mode (Paragraphs 69 and 70, figure 9) and the second operation screen is different from the first setting operation screen (Paragraphs 69 and 70 and 74, figures 9 and 10 correspond to two different setting operation screens).
[Claim 3]

[Claim 4]
The imaging apparatus according to claim 1, wherein the CPU is further configured to control display of an icon that distinguishes a corresponding imaging mode based on display of the setting operation screen of the setting item of the independent setting is displayed (In figures 9 and 10, when at least the independent imaging mode is displayed, items 134 and 141 distinguish the imaging modes).
[Claim 5]
The imaging apparatus according to claim 1, wherein CPU is further configured to display a scene generated based on the imaging based on an operation related to a target setting item on the displayed screen, control display of a first display mode in which display of the displayed screen is different based on whether the target setting item is the common setting or the independent setting (figures 9 and 10 display different setting screens corresponding to common or independent setting).
[Claim 6]
The imaging apparatus according to claim 1, wherein based on the setting item that is the independent setting, the CPU is further configured to control display of a second display mode in which the setting operation screen is different between a first case and a second case, wherein in the first case an operation to give an instruction on a setting operation of a first imaging mode for the setting item is performed in the first imaging mode (still imaging mode) and in the second 
[Claim 7]
The imaging apparatus according to claim 1, wherein the CPU is further configured to control a first tab and a second tab as a setting menu screen , wherein the first tab includes a setting item corresponding to a first imaging mode of the plurality of imaging modes, and the second tab including a setting item corresponding to a second imaging mode of the plurality of imaging modes (figure 9 shows at least two tabs corresponding to two different setting items for still and common imaging modes).
[Claim 11]
The imaging apparatus according to claim 1, wherein the plurality of imaging modes includes a still image imaging mode and a moving image imaging mode (Paragraph 75).
[Claim 12]
The imaging apparatus according to claim 1, wherein a setting item that affects a captured item acquired by the imaging is selectable as the common setting and the independent setting (ISO and EV setting both affect a captured image).
[Claim 13]
The imaging apparatus according to claim 1, wherein a setting item that affects display of a screen generated based on the imaging is selectable as the common setting and the independent setting (ISO setting is related to quality of an image and will affect display of a screen generated by imaging).
[Claim 14]

[Claim 15]

An imaging apparatus comprising a Central Processing Unit (CPU) (microprocessor 61, Paragraph 44) configured to control display of a selection operation screen which includes a user selectable option for selection of a setting item related to imaging as a common setting and an independent setting (Paragraphs 68, 71, 88 (figure 12) and 94 user selectable option for setting modes. In Paragraph 94, “In the above, whether the item selected by the user is the setting information effective only in the still image shooting mode, the setting information effective only in the moving image shooting mode, or the setting information effective in the still image shooting mode and the moving image shooting mode is displayed by the marks such as the box 134 and the box 141”. In Paragraph 71, Nunomaki teaches “In a state where such a screen is displayed, for example, when a user moves a cursor to a menu item 131 - 2, a screen as shown in FIG. 10 is displayed.”), wherein
the common setting is commonly controlled for a plurality of imaging modes of the imaging apparatus (Paragraph 73, figure 10, EV correction for movie and still image modes), and
the independent setting is independently controlled for each imaging mode
of the plurality of imaging modes (Paragraphs 69 and 70, figure 9) and 
control selective storage of the setting item as the common setting or as the independent setting that is independently controlled for each imaging mode (Paragraph 56 teaches that the setting storage unit 83 stores the common setting information, setting information related to only still and only moving image mode and Paragraphs 68-74 teach that the setting information for each of 
based on the setting item of an operation target selected as the common setting, the CPU is further configured to update memory of a setting value common to the plurality of imaging modes based on a first setting change operation, based on the setting item of the operation target selected as the independent setting, the CPU is further configured to update memory of a
setting value of an imaging mode of the operation target based on a second setting change operation of the imaging mode of the operation target (Paragraph 56 teaches that the setting storage unit 83 stores the common setting information, setting information related to only still and only moving image mode and Paragraphs 68-74 teach that the setting information for each of the common and individual modes is set by the user. Paragraph 78 teaches that in still image mode, information regarding the still image is read from the storage unit 83. This means that information regarding the setting content is stored selectively and updated when it is changed by the user and is retrieved when necessary).
[Claim 16]
A display control method of an imaging apparatus, the display control method comprising controlling display of a selection operation screen which includes a user selectable option for selection of a setting item related to imaging as a common setting and an independent setting (Paragraphs 68, 71, 88 (figure 12) and 94 user selectable option for setting modes. In Paragraph 94, “In the above, whether the item selected by the user is the setting information effective only in the still image shooting mode, the setting information effective only in the moving image shooting mode, or the setting information effective in the still image shooting mode and the moving image shooting mode is displayed by the marks such as the box 134 and the box 141”. In Paragraph 71, Nunomaki teaches “In a state where such a screen is displayed, for example, when a user moves a cursor to a menu item 131 - 2, a screen as shown in FIG. 10 is displayed.”), wherein the common setting is commonly controlled for a plurality of imaging modes of the imaging apparatus (Paragraph 73, figure 10, EV correction for movie and still image modes), and
the independent setting is independently controlled for each imaging mode
of the plurality of imaging modes (Paragraphs 69 and 70, figure 9) and 
based on a setting item of the common setting and regardless of a current imaging mode, controlling a display mode of a setting
operation screen to display a first setting operation screen common to the plurality of imaging modes, wherein the setting operation screen is configured to perform an operation of the setting item (Paragraph 73, figure 10, EV correction for movie and still image modes); and
based on a setting item of independent setting, controlling the display mode of the setting operation screen to display a second setting operation screen based on the current imaging mode, wherein the second setting operation is different from the first setting operation (Paragraphs 69 and 70 and 74, figures 9 and 10 correspond to two different setting operation screens).
[Claim 17]
This is a computer program claim corresponding to apparatus claim 16 and is therefore analyzed and rejected based upon claim 16.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696